 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE LUIS BARAJAS CENTENO,                           Case No.: 19-cv-2098-L (DEB)
12                                       Plaintiff,
                                                          ORDER IMPOSING SANCTIONS
13   v.                                                   ON GENARO LARA, ESQ.
14   CITY OF CARLSBAD, et al.,
15                                    Defendants.
16
17
18         I.     INTRODUCTION
19         On November 10, 2020, the Court issued an Order to Show Cause directing
20   Plaintiff’s attorney Genaro Lara to explain why the Court should not sanction him for
21   statements made in two letters he sent to Defendants’ counsel Daniel Stephen Modafferi.
22   Dkt. No. 70. On January 11, 2021, the Court held a hearing on the Order to Show Cause.
23   Dkt. Nos. 96, 103. Prior to the hearing, Lara submitted a brief, declaration, and evidence
24   responding to the Order to Show Cause. See Dkt. No. 88.
25         Upon consideration of the information before the Court, the Court sanctions Lara
26   $1,000 ($500 per letter) and refers him to the District’s Standing Committee on Discipline
27   to investigate Lara’s fitness to practice law in this District and determine whether additional
28   discipline is appropriate.

                                                      1
                                                                                    19-cv-2098-L (DEB)
 1         II.    FACTUAL AND PROCEDURAL BACKGROUND
 2         Plaintiff Jose Luis Barajas Centeno alleges Defendants City of Carlsbad and
 3   individual police officers violated his civil rights by using excessive force in connection
 4   with an investigative detention. During discovery, Lara alleged Modafferi mocked Lara’s
 5   hearing disability during Plaintiff’s deposition. Lara also alleged Defendants altered videos
 6   depicting the alleged excessive force. The conduct at issue in this Order arises out of two
 7   letters Lara sent to Modafferi regarding these allegations.
 8                A. Plaintiff’s Deposition (September 17, 2020 Letter)
 9         On July 22, 2020, Modafferi took Plaintiff’s deposition. Dkt. No. 67-1 at 7,
10   Modafferi Decl. ¶ 31.1 Early in the deposition, Plaintiff accused the court reporter and
11   interpreter of mocking him. Id. at 178, Ex. T. The interpreter denied the accusation and
12   explained she smiled at the court reporter because they thought it was “cute” that the
13   interpreter pulled down her mask so the court reporter could accurately transcribe
14   Plaintiff’s responses. Id.
15         The following morning (on July 23, 2020), Plaintiff allegedly told Lara that
16   Modafferi, the interpreter, and the court reporter mocked Lara’s hearing disability by
17   making signs and pointing to their ears when Lara was not looking. Dkt. No. 88 at 37. That
18   same day, Lara sent Modafferi an email accusing Modafferi, the interpreter, and the court
19   reporter of “mocking me with facial gestures and hand signals to each other, and pointing
20   your (plural) hands toward me.” Dkt. No. 67-1 at 181, Modafferi Decl., Ex. U. Modafferi
21   immediately replied with a denial:
22         I assure you that I never mocked or otherwise made gestures or signals to or
           about any person at any time during the deposition. Indeed, it would have been
23
           impossible for me to have made any facial gestures even if I had wanted to
24         (which I did not), considering that I was wearing a mask over my face
           throughout the entire proceeding. To the extent Mr. Centeno believes that he
25
26
27
     1
         The Court’s citations to the docket refer to the page numbers assigned by the Court’s
28   CM-ECF system.
                                                   2
                                                                                  19-cv-2098-L (DEB)
 1         perceived any such attempt at mocking, he has entirely misinterpreted my
           actions, and his assumptions about my intent are incorrect.
 2
 3   Id.
 4         The court reporter corroborated Modafferi’s denial in a declaration:
 5         I have been informed that plaintiff’s attorney, Genaro Lara, has accused me,
           Mr. Modafferi, and Ms. Nickerson [the interpreter] making fun of him by
 6
           pointing to our ears. I did not observe anyone in that deposition of making fun
 7         of Mr. Lara or anyone else. I did not engage in the behavior I am accused of,
           and I did not observe Ms. Nickerson or Mr. Modafferi engaging in any
 8
           mocking of Mr. Lara.
 9
     Dkt. No. 67-2, Turner Decl.
10
11          On September 17, 2020, Lara sent a letter to Modafferi regarding the alleged
12   mocking. Dkt. No. 67-1 at 184, Modafferi Decl., Ex. V. The letter is captioned “Centeno
13   v. City of Carlsbad, Jordan Walker, et al, Meet and confer on motion for sanctions for
14   violation of discovery rules, motion to dismiss, motion to reset discovery dates.” Id. In his
15   discussion of the meet and confer topics, Lara wrote:
16
17
18
19
20
21
22
23
24
25         […]
26
27
28

                                                   3
                                                                                  19-cv-2098-L (DEB)
 1
 2
 3
 4
 5
 6   Id. at 184–85, Ex. V.
 7                B. Plaintiff’s Allegation of Evidence Tampering (October 20, 2020 Letter)
 8         On May 28, 2020, Defendants produced video recordings (including body worn
 9   camera footage) of the events at issue in this case. Dkt. No. 67-1 at 5, Modafferi Decl. ¶ 20;
10   id. at 39, Ex. H.
11         On June 1, 2020, Lara sent a meet and confer letter to Modafferi. Dkt. 67-1 at
12   41–43, Modafferi Decl., Ex. I. Among other things, Lara claimed he “suspect[s] that the
13   video recordings provided were redacted, edited and otherwise tampered with.” Id. at 42.
14         On June 5, 2020, Modafferi sent Lara a letter denying any tampering. Dkt. No. 67-1
15   at 45, Modafferi Decl., Ex. J (“None of the videos or audio recordings that were produced
16   have been redacted, edited, or otherwise tampered with.”). On August 14, 2020, the Court
17   held a Discovery Conference after Defendants did not produce chain of custody
18   documentation for the video recordings Lara claims are altered. Dkt. No. 56. Defendants
19   produced the chain of custody documentation later that day. Dkt. No. 67-1 at 6, Modafferi
20   Decl. ¶ 25, pp. 73–109, Ex. N.2
21         On October 20, 2020, Lara sent another meet and confer letter to Modafferi. Dkt.
22   No. 67-1 at 187, Modafferi Decl., Ex. W. The letter is captioned “Centeno v. City of
23   Carlsbad, Jordan Walker, et al, 3:19-cv-02098 Meet and Confer re: Defendants’ violation
24   of Rule 26(a)(2)(A)(B), and FRCP Rule 3737(c)(1), Motion for Sanctions.” Id. Lara
25
26   2
           On October 11, 2020, Lara, on Plaintiff’s behalf, filed a Motion for Sanctions for the
27   alleged evidence tampering. Dkt. No. 66. On May 18, 2021, the Court denied the Motion,
     finding no evidence that any tampering occurred. Dkt. No. 130.
28

                                                   4
                                                                                   19-cv-2098-L (DEB)
 1   objected to Defendants’ expert designation, threatened to file a motion for sanctions, and
 2   again complained about the alleged mocking of Lara at Plaintiff’s deposition and the
 3   alleged evidence tampering. The letter concluded:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17   Id. at 187–88.
18                C. The Court’s Order to Show Cause
19         The Court learned of Lara’s September 17 and October 20, 2020 letters in
20   Defendant’s Opposition to Plaintiff’s Motion for Sanctions, filed on October 26, 2020. Dkt.
21   No. 67. On November 10, 2020, the Court issued the following Order to Show Cause:
22               In his letter dated September 17, 2020 and addressed to Daniel
           Modafferi, Esq., Plaintiff’s counsel Genaro Lara, Esq. impliedly threatens Mr.
23
           Modafferi with physical violence, calls him a “low class thug,” a “disgrace to
24         the human race,” and an “unmitigated liar and a cheat.” Dkt. No. 67-1 at
           184–85, Modafferi Decl., Ex. V. Mr. Lara’s letter dated October 20, 2-20,
25
           accuses Mr. Modafferi “or others acting in concert with [him]” of deliberately
26         tampering with evidence and states Mr. Modafferi’s “reckless, base, ignoble,
           conduct is manifest evidence of the low class vulgar, crass, nature of [his]
27
           origin….” Id. at 187–88, Ex. W.
28

                                                  5
                                                                                19-cv-2098-L (DEB)
 1                Based on the foregoing, Mr. Lara is ORDERED to appear in person on
           December 4, 2020, at 9:30 a.m. and SHOW CAUSE why sanctions should
 2
           not be imposed under Local Civil Rule 2.2.a for violation of Local Civil Rules
 3         2.1.a.3.a (“[w]e expect lawyers to address legal arguments with other lawyers
           professionally, and not personally”) and 2.1.a.3.b (“[w]e expect lawyers to
 4
           treat adverse witnesses, litigants and opposing counsel with courtesy, fairness
 5         and respect”).
 6
           ...
 7
           Prior to the SHOW CAUSE HEARING, and no later than
 8
           November 23, 2020, Mr. Lara shall file and serve a brief and supporting
 9         declaration responsive to this Order to Show Cause.
10
11   Dkt. No. 70.
12         At Lara’s request, the Court continued the hearing on the Order to Show Cause from
13   December 4, 2020 to January 11, 2021. Dkt. No. 78.3
14         On December 24, 2020, Lara filed Plaintiff’s Counsel Response to OSC. Dkt.
15   No. 88. Lara neither expressed regret over nor backed away from his personal attacks on
16   Modafferi. Instead, Lara explained his “comments about Modafferi’s low class and a
17   disgrace of the human race . . . were personal opinions based on Modafferi’s lack of
18   professionalism in mocking me, and his misrepresentations which have been alluded to.”
19   Dkt. No. 88-2 at 6. Lara’s Response described Modafferi as “arrogant, abusive,” and
20   “uncivilized and abusive.” Dkt. No. 88-2 at 8; Dkt. No. 88 at 9–10. Lara also wrote that
21   Modafferi lied by describing Defendant’s use of force expert (who is a retired Chief of
22   Police) as “Chief of Police” and compared Modafferi to a Nazi: “The technique of parroting
23
24
     3
25         On December 11, 2020, in response to communications from the parties, the Court
     held a status conference to clarify the authority under which the Court’s OSC was issued
26   and notify the parties that the Court would not entertain testimony at the January 11, 2021
27   hearing. Dkt. No. 97; see also Dkt. No. 84 (Order Following Status Conference and
     Clarifying Order to Show Cause).
28

                                                  6
                                                                                 19-cv-2098-L (DEB)
 1   a lie continuously is a Nazi propaganda custom practiced by Goebbels, a Nazi thug.” Dkt.
 2   No. 88-2 at 3.4
 3            On January 11, 2021, the Court held a hearing on the Order to Show Cause. Dkt.
 4   No. 96. By the time of the hearing, almost three months had passed since Lara wrote the
 5   letters in question. Although acknowledging that his client was taking medication for a
 6   mental health condition (Dkt. No. 103 at 24), and having received the court reporter’s
 7   declaration providing a benign explanation for what occurred at the deposition (Dkt.
 8   No. 67-2), Lara was not open to the possibility that his client might have misinterpreted
 9   what occurred. Lara also expressed no regret for anything he wrote in the
10   September 20, 2020 and October 17, 2021 letters. Dkt. No. 103 at 27 (“I stand by my
11   words.”). Instead, referring to Modafferi, Lara stated, “[a]ny individual that makes fun,
12   especially makes fun in a legal proceeding, it’s a person of low class, vulgar, cheap, totally
13   abhorrent to my – to my value system that I – that I hold, that I practice.” Id.; see also id.
14   at 24, (“to engage in that behavior is a person of low class, vulgar, crass”). Lara also stated
15   that Modafferi “lies, misrepresents the facts, and he is a cheater, in my opinion . . . .” Id.
16   at 28.
17            III.   DISCUSSION
18                   A. The Court’s Authority to Sanction
19            All attorneys practicing before this Court are subject to the Court’s Code of Conduct
20   on Professionalism. See CivLR 2.1(a). Local Rule 2.1 governs “Professionalism.” Local
21   Rule 2.1(a) states:
22            a.     Code of Conduct. The following Code of Conduct establishes the
              principles of civility and professionalism that will govern the conduct of all
23
              participants in cases and proceedings pending in this Court. It is to be
24            construed in the broadest sense and governs conduct relating to such cases and
25
26   4
           See also Dkt. No. 88-2 at 2 (stating “defense counsel lied as a matter of course as
27   normal custom and habit, shamelessly and without remorse.”); id. at 5 (referring to
     Modafferi as “a person with low education, bad manners, or no manners, one who has no
28   respect for deaf or old people with disabilities.”).
                                                    7
                                                                                    19-cv-2098-L (DEB)
 1          proceedings, whether occurring in the presence of the Court or occurring
            outside of the presence of the Court. This Code of Conduct is not intended to
 2
            be a set of rules that lawyers can use to incite ancillary litigation on the
 3          question of whether the standards have been observed, but the Court may take
            any appropriate measure to address violations, including, without limitation,
 4
            as set forth in Civil L. Rule 2.2.
 5
            The Court’s “Principles of Civility” are set out in Local Rule 2.1(a)(1). Of relevance
 6
     here, that Rule states:
 7
 8          This court is committed to ensuring that all who work within it and come
            before it treat each other with decency, dignity, and respect. As such, the Court
 9          expects that all who practice in this court will adhere to this Code of Conduct
10          in all of their interactions within the courts of this judicial district, in order to
            nurture, rather than tarnish, the practice of law and to maintain the public’s
11          faith in the legitimacy of our judicial system.
12
            Local Rule 2.1(a)(3) list specific “Duties Owed to Other Lawyers, Parties and
13
     Witnesses.” The first two duties are:
14
15              a) We expect lawyers to address legal arguments with other lawyers
                   professionally, and not personally.
16
17              b) We expect lawyers to treat adverse witnesses, litigants and opposing
18                 counsel with courtesy, fairness and respect.

19          Local Rule 2.2.a. (“Discipline”) authorizes the Court to sanction violations of Rule
20   2.1. Accord Zambrano v. City of Tustin, 885 F.2d 1473, 1477 (9th Cir. 1989) (“We have
21   consistently upheld the power of the district court to sanction attorneys for violations of
22   local rules.”).
23          The Court also has “inherent authority to sanction miscreant attorneys.” Zambrano,
24   885 F.2d at 1478. This authority “derive[s] from the absolute need of a trial judge to
25   maintain order and preserve the dignity of the court.” Id. The Court must exercise this
26   power with “restraint and discretion” and only “upon a finding of bad faith . . . .” Id. (citing
27   Roadway Express, Inc. v. Piper, 447 U.S. 752, 764–66 (1980)).
28

                                                      8
                                                                                       19-cv-2098-L (DEB)
 1                B. Sanctions are Necessary and Appropriate to Address Lara’s Uncivil and
 2                   Unprofessional Conduct

 3         The Court invokes Local Rule 2.1 and 2.2 and its inherent powers to sanction Lara
 4   $1,000 ($500 for his September 17, 2020 letter and $500 for his October 20, 2020 letter).5
 5   The Court also refers Lara to the District’s Standing Committee on Discipline to investigate
 6   Lara’s fitness to practice law in this District and determine whether additional discipline is
 7   appropriate. These sanctions are both necessary and appropriate considering the vitriolic
 8   and highly personal nature of conduct at issue.
 9         In two letters sent one month apart in September and October 2020, Lara called
10   Modafferi a “low class thug,” a “disgrace to the human race,” an “unmitigated liar and a
11   cheat,” and wrote his “reckless, base, ignoble, conduct is manifest evidence of the low
12   class, vulgar, crass, nature of [his] origin . . . .” Dkt. No. 67-1 at 184–85, Modafferi Decl.,
13   Ex. V; id. at 187–88, Ex. W. Lara’s letters were motivated by his belief that Modafferi
14   mocked him at Plaintiff’s deposition and that Defendants altered the videos of the incident
15   at issue in this lawsuit. When he wrote the letters, Lara was aware of Modafferi’s, the
16   interpreter’s, and the court reporter’s benign explanation for what occurred at Plaintiff’s
17   deposition. Dkt. No. 67-1 at 178, Modafferi Decl., Ex. T; id. at 181, Ex. U. Lara also knew
18   Modafferi emphatically denied the videos were altered in any way. Id. at 45, Ex. J. Rather
19   than acknowledging a possibility that he and his client may have misperceived what
20   occurred, Lara responded to these denials with additional disparagement of Modafferi and,
21   in his Response to the OSC, Lara described Modafferi as an “unmitigated liar” like
22   “Goebbels, a Nazi thug.” Dkt. No. 88-2 at 3–4.
23
24
25   5
             Even if Local Rule 2.1 did not squarely address Mr. Lara’s conduct, the Court
     invokes its inherent powers to fill any gaps. See Chambers v. NASCO, Inc., 501 U.S. 32,
26   46 (1991) (Statutes and rules, “taken alone or together, are not substitutes for the inherent
27   power, for that power is both broader and narrower than other means of imposing sanctions.
     . . . [T]he inherent power extends to a full range of litigation abuses. At the very least, the
28   inherent power must continue to exist to fill in the interstices.”).
                                                    9
                                                                                    19-cv-2098-L (DEB)
 1         Lara’s personal attacks on opposing counsel have no place in the practice of law or
 2   in any civil discourse. No attorney should call another a “low class thug,” or a “disgrace to
 3   the human race.” Neither should an attorney have the “nature of [his] origin” characterized
 4   as “low class,” “vulgar,” or “crass.”
 5         The Court does not hesitate to find Lara acted willfully, in bad faith, and with
 6   reckless disregard for basic norms of dignity and professionalism. Lara’s missives are
 7   vitriolic, hate-filled, and degrading personal attacks that can neither redress the perceived
 8   transgressions that motivated them nor allow for any possibility of a working relationship
 9   between counsel going forward.
10         And the results are predictable: Modafferi is fearful of Lara (Dkt. No. 67-1 at 9,
11   Modafferi Decl. ¶ 38), refuses to be in the same room with Lara, and insists on
12   communicating with Lara only in writing (id.; Dkt. No. 128-1 at 3). The resulting
13   breakdown of the working relationship between counsel, imposing increased cost to the
14   parties, delay in resolving the litigation on the merits, and an increased burden on the Court
15   is the inevitable result of uncivil and unprofessional conduct of the type at issue here.6
16         Lara has shown no compunction about his caustic statements. To the contrary, he
17   has continued to attack Modafferi’s character despite knowing the Court was
18   contemplating sanctions for his prior statements. On April 13, 2021, Lara sent
19   correspondence (incorrectly dated April 13, 2019) to City of Carlsbad Mayor Matt Hall in
20   which he wrote:
21
22
23
24
25
     6
           Since Plaintiff’s deposition, the parties have filed ten discovery or other contested
26   non-dispositive pre-trial motions, including Defendants’ Motion to Disqualify Mr. Lara
27   (Dkt. Nos. 66, 66-2, 71, 73, 74, 94, 108, 115, 118, and 128); and the Court has held four
     Discovery Conferences attempting to mediate discovery disputes between the parties (Dkt.
28   Nos. 56, 63, 113, and 144).
                                                   10
                                                                                   19-cv-2098-L (DEB)
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12   Dkt. No. 128-2 at 44, Modafferi Decl., Ex. M.
13         The Court is mindful that “[b]ecause of their very potency, inherent powers must be
14   exercised with restraint and discretion.” Chambers, 501 U.S. at 44. Lara’s conduct,
15   however, is such an egregious breach of the standards of civility and professionalism that
16   the failure to sanction the conduct would constitute an abdication by the Court. For these
17   reasons, the Court sanctions Lara $1,000 ($500 per letter) under Local Rules 2.1 and 2.2
18   and the Court’s inherent powers. Lara must remit this sanction directly to Modafferi in
19   compensation for the degrading personal attacks. While the emotional distress Lara caused
20   is not readily quantifiable, this sanction is designed to compensate Modafferi for the
21   distress that would naturally flow from the receipt of such personal, vitriolic, and degrading
22   written attacks. The Court also refers Lara to the District’s Standing Committee on
23   Discipline to investigate his fitness to practice law in this District and determine whether
24   additional discipline is appropriate.
25         The sanctions imposed here are both reasonably necessary to deter Lara from further
26   personal attacks on Modafferi and “proportionate to the offense and commensurate with
27   principles of restraint and dignity inherent in judicial power.” Zambrano, 885 F.2d at 1480;
28   cf. United States v. Cleveland, No. 96-cr-0207, 1997 WL 539664, at *1 (E.D. La.

                                                   11
                                                                                   19-cv-2098-L (DEB)
 1   Aug. 27, 1997) (sanctioning counsel $7500, under the court’s inherent powers, for stating
 2   “[i]f you want to stop being a U.S Attorney for one afternoon, I’ll whip your ass” to
 3   opposing counsel during a sidebar and making a finding of bad faith based on the fact that
 4   counsel knew better).
 5                C. Lara’s Procedural Objections are Unfounded
 6         Lara raised several procedural challenges to the Order to Show Cause, including:
 7   (1) the undersigned should recuse himself (Dkt. No. 88 at 2–3); (2) the Order to Show
 8   Cause is a contempt proceeding lacking procedural safeguards (id. at 3–5); and (3) his
 9   opinions about Modafferi (e.g., that Modafferi is an “unmitigated liar”) are protected by
10   the litigation privilege and California’s Anti-SLAPP statute (id. at 5, 9–10). The Court
11   addresses each argument in turn.
12                1. Recusal
13         Lara’s recusal argument claims the Court “indicated an intent to punish” without
14   first “learn[ing] the facts and allow[ing] a fair hearing.” Dkt. No. 88 at 2. As explained at
15   the December 11, 2020 Status Conference and again at the January 11, 2021 hearing,
16   however, the Court issued the Order to Show Cause to initiate an inquiry. Dkt. No. 97 at
17   7–9; Dkt. No. 103 at 19–20. The Court had not decided whether to impose sanctions and it
18   provided Lara an opportunity to respond, submit evidence, and be heard at a hearing. Dkt.
19   No. 97 at 7–9, 12–13, 15. There is no basis for recusal.
20                2. Contempt Proceeding
21
           Lara also argues the Court provided inadequate notice and procedures for criminal
22
     contempt sanctions. Dkt. No. 88 at 3–4. The Court has made clear “the Order to Show
23
     Cause is not a contempt proceeding.” Dkt. No. 97 at 3. The Order to Show Cause itself and
24
     the Court’s Order following the December 11, 2020 Status Conference made clear that it
25
     is proceeding to determine whether the Court should impose sanctions under Local Rule
26
     2.1 and the Court’s inherent powers. To satisfy the requirements of due process in this
27
     context, the attorney must receive prior notice of the “the particular alleged misconduct
28

                                                  12
                                                                                  19-cv-2098-L (DEB)
 1   and of the particular disciplinary authority under which the court is planning to proceed”
 2   along with an opportunity to respond. In re DeVille, 361 F.3d 539, 548 (9th Cir. 2004).
 3         Lara was specifically informed which statements were the subject of the Order to
 4   Show Cause and that the Court was contemplating sanctions pursuant to Local Rules
 5   2.1.a.3.a. and 2.1.a.3.b. and its inherent authority. Dkt. Nos. 70, 84. Lara was provided an
 6   opportunity to respond to the Order to Show Cause in writing and during the hearing before
 7   the Court. Dkt. Nos. 88, 96. This is sufficient due process for the $1,000 monetary sanction
 8   imposed herein.
 9                 3. Conduct not Directly Before the Court
10         Lara also contends sanctions are not appropriate because he did not make the
11   statements about Modafferi’s character before the Court. Dkt. No. 88 at 4–5. This argument
12   lacks legal support. Lara violated Local Rules 2.1.a.3.a. and 2.1.a.3.b. “As long as a party
13   receives an appropriate hearing, . . . the party may be sanctioned for abuses of process
14   occurring beyond the courtroom, such as disobeying the court’s orders.” Chambers, 501
15   U.S. at 57.
16                 4. Litigation Privilege/Anti-SLAPP Statute/Ancillary Litigation
17         Finally, contrary to Lara’s arguments (Dkt. No. 88 at 5, 9–10), neither the litigation
18   privilege nor California’s Anti-SLAPP statute protect attorneys from sanctions for
19   unprofessional conduct. Instead, the litigation privilege protects individuals from
20   derivative “tort liability” arising out of conduct occurring during litigation. Silberg v.
21   Anderson, 786 P.2d 365, 370–71 (1990). The litigation privilege’s “principal purpose . . .
22   is to afford litigants and witnesses . . . the utmost freedom of access to the courts without
23   fear of being harassed subsequently by derivative tort actions.” Id. at 369. Court-imposed
24   sanctions are not derivative tort actions.
25         The Anti-SLAPP statute provides that a “cause of action against a person arising
26   from any act of that person in furtherance of the person’s right of petition or free speech
27   . . . in connection with a public issue shall be subject to a special motion to strike . . . .”
28

                                                   13
                                                                                    19-cv-2098-L (DEB)
 1   Cal. Civ. Proc. Code § 425.16. The Court’s Order to Show Cause is not a “cause of action”
 2   and Lara’s letters to Modafferi are not “public issues.”
 3         Similarly, Lara’s argument that the undersigned “has taken up Daniel S. Modafferi’s
 4   . . . ancillary litigation” (Dkt. No. 88 at 6) is unavailing because the Order to Show Cause
 5   was not initiated by Modafferi. It also is not an ancillary case, but, instead, a proceeding
 6   arising out of Lara’s conduct while litigating this case.
 7         IV.    CONCLUSION
 8         For the foregoing reasons, the Court:
 9         1.     Sanctions Lara $500 for his September 17, 2020 letter;
10         2.     Sanctions Lara $500 for his October 20, 2020 letter;
11         3.     Orders Lara to pay the $1,000 in sanctions imposed by this Order to Daniel S.
12   Modafferi on or before July 16, 2021.
13         4.     Refers Lara to the District’s Standing Committee on Discipline to investigate
14   Lara’s fitness to practice law in this District and determine whether additional discipline is
15   appropriate; and
16         5.     Pursuant to Cal. Bus. & Prof. Code §6068(o)(3), orders Lara to report the
17   sanctions imposed by this Order to the California State Bar no later than August 2, 2021.
18         IT IS SO ORDERED.
19   Dated: July 2, 2021
20
21
22
23
24
25
26
27
28

                                                   14
                                                                                   19-cv-2098-L (DEB)
